EXHIBIT 10.4




SECOND AMENDMENT TO

 

SECURITIES PURCHASE AGREEMENT




This Second Amendment to Securities Purchase Agreement (this “Amendment”), dated
as of January 15, 2008, amends that certain Securities Purchase Agreement, dated
as of July 31, 2007, as amended on November 1, 2007 (the “Prior Purchase
Agreement”), by and among Ambient Corporation, a Delaware corporation (the
“Company”), and the purchasers named therein, and is entered into by and among
the Company, and the purchasers listed on Schedule I hereto (the “Purchasers”).

R E C I T A L S

WHEREAS, the Company and the Purchasers have entered into a Securities Purchase
Agreement dated as of the date hereof (the “Purchase Agreement”), and as an
inducement for the Purchasers’ acquisition of the securities under the Purchase
Agreement, the Company has agreed to amend the Prior Purchase Agreement as set
forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby amend the Prior
Agreement and otherwise agree as follows:

1.

Amendments.  

(a)

Amendment to Section 1.2(a).  Section 1.2(a) of the Prior Purchase Agreement is
hereby amended as follows (deletions have been stricken and additions are in
bold):

(a)

Subject to the terms and conditions hereof, the Company agrees to issue and sell
to the Purchasers and, in consideration of and in express reliance upon the
representations, warranties, covenants, terms and conditions of this Agreement,
the Purchasers, severally but not jointly, agree to purchase the Notes and
Warrants for an aggregate purchase price of Seven Million Five Hundred Thousand
Dollars ($7,500,000) (the “Purchase Price”).  The closing of the purchase and
sale of the Notes and Warrants to be acquired by the Purchasers from the Company
under this Agreement shall take place at the offices of Kramer Levin Naftalis &
Frankel LLP, 1177 Avenue of the Americas, New York, New York 10036 (the “Closing
”) at 10:00 a.m., New York time (i) on or before July 31, 2007; provided, that
all of the conditions set forth in Article IV hereof and applicable to the
Closing shall have been fulfilled or waived in accordance herewith, or (ii) at
such other time and place or on such date as the Purchasers and the Company may
agree upon (the “Closing Date”).  The Purchasers acknowledge and agree that the
Company may consummate the sale of additional Notes and Warrants to other
purchasers, on terms substantially similar to the terms of this Agreement and
the other Transaction Documents (as defined in Section 2.1(b) hereof), including
without limitation, all pricing terms, which closing shall occur which closing
shall occur no later than March 28, 2008, for an aggregate purchase price of up
to 10,000,000 (the “Additional Note and Warrant Financing”); provided that each
Purchaser shall have a right to exchange the Notes and Warrants acquired by it
hereunder for Notes and Warrants issued in the Additional Note and Warrant
Financing, if any Purchaser, in its sole discretion, determines that the
Additional Note and Warrant Financing provides terms more favorable to
purchasers thereof than the Transaction Documents provide to the Purchasers
hereof.  The terms “Notes” and “Warrants” shall also be deemed to include the
Additional Notes and Additional Warrants. Subject to the terms and conditions of
this Agreement, at the Closing the Company shall deliver or cause to be
delivered to each Purchaser (x) its Notes for the principal amount set forth
opposite the name of such Purchaser on Exhibit A hereto, (y) its Warrants to
purchase such number of shares of Common Stock as is set forth opposite the name
of such Purchaser on Exhibit A attached hereto and (z) any other documents
required to be delivered pursuant to Article IV hereof











--------------------------------------------------------------------------------

(b)

Amendment to Section 3.20(b)(ii).  Section 3.20(b)(ii) of the Agreement is
hereby amended as follows (deletions have been stricken and additions are in
bold):

(ii)

securities issued pursuant to the conversion or exercise of convertible or
exercisable securities issued or outstanding on or prior to the date of this
Agreement or issued pursuant to this Agreement (so long as the conversion or
exercise price of such securities is not lowered to a price below $.045 $.035
per share, and so long as the number of shares of Common Stock underlying such
securities is not otherwise increased).

(c)

Amendment to Section 3.23(b)(iii).  Section 3.23(b)(iii) of the Agreement is
hereby amended as follows (deletions have been stricken and additions are in
bold):

(iii)

liens securing indebtedness of the Company or any subsidiaries which is in an
aggregate principal amount not exceeding $500,000 and which liens are
subordinate to liens on the same assets held by the Purchasers; provided that,
the foregoing amount may be increased to $1,000,000 in the event that the
Company does not March 28, 2008 issue Notes and Additional Notes with an
aggregate principal amount of $17,500,000.

(d)

Amendment to Section 3.23(c)(iii).  Section 3.23(c)(iii) of the Agreement is
hereby amended as follows (deletions have been stricken and additions are in
bold):

(iii)

Indebtedness which may, from time to time be incurred or guaranteed by the
Company which in the aggregate principal amount does not exceed $500,000 and is
subordinate to the Indebtedness under this Agreement; provided that, the
foregoing amount may be increased to $1,000,000 in the event that the Company
does March 28, 2008 issue Notes and Additional Notes with an aggregate principal
amount of $17,500,000.

2.

Ratification.  Except as expressly amended by this Amendment, the terms and
conditions of the Prior Purchase Agreement are hereby confirmed and shall remain
in full force and effect without impairment or modification.

3.

Conflict.  In the event of any conflict between the Prior Purchase Agreement and
this Amendment, the terms of this Amendment shall govern.

4.

Certain Defined Terms.  Capitalized terms used but not defined herein shall have
the meanings given to such terms in the Prior Purchase Agreement.

5.

Binding Effect.  The parties acknowledge and agree that this Amendment complies
with all of the applicable terms and conditions set forth in Section 7.3 of the
Prior Purchase Agreement that are necessary to effect an amendment to the
Agreement that binds the parties and therefore, upon the execution and delivery
hereof by the parties, this Amendment shall have such binding effect.

6.

Governing Law.  This Amendment shall be governed by, and construed in accordance
with, the laws of the State of New York, without giving effect to applicable
principles of conflicts of law that would require the application of the laws of
any other jurisdiction.

7.

Counterparts.  This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original, and all of which taken together
shall constitute one and the same instrument.














--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their respective authorized representatives as of the day and year first
above written.




 

 

 

AMBIENT CORPORATION

 

 

 

 

 

 

 

 

 

 

 

By:

/s/

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PURCHASER:

 

 

 

 

VICIS CAPITAL MASTER FUND,

 

 

 

a sub-trust of Vicis Capital Series Master Trust

 

 

 

 

 

 

 

 

 

 

 

 

By:

Vicis Capital LLC

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 













